Dixon, C. J.
This case is ruled by that of McConnell v. McCraken, Adm’r, et al., 14 Wis., 83. ¥e there held that the term “ assignor of a thing in action,” in sec. 51, ch. 137, R. S., does not include a person who transfers a promissory note or bill by indorsement or delivery. The witness Smith was therefore competent to give evidence as to the matters proposed to be proved by him. If there is hardship (as no one will deny) in permitting him to testify to conversations and transactions between himself and the defendant Cain, when Cain is peremptorily excluded, that is a matter which addresses itself to the discretion of the legislature, and not to the courts. "We must administer the law as we find it, and have no dispensing power over statutes because they establish seemingly harsh or unjust rules. See Wright v. Hardy, ante, p. 348.
By the Court. — Judgment reversed, and a new trial awarded.